DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  “comprises of” should read “comprises one of” or “comprises any of” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recites the limitation "the algorithm" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-7 and 10-16 are directed to a system, which is a machine or article of manufacture, and claims 8-9 are directed to a method, which is a process. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, the claims recite generation of objectivity scores, which is a mental process. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the claims do not apply the judicial exception in a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claim 1, 8, and 10, receiving text, reading the text, identifying words for evaluation, applying an objectivity rule, and generating an objectivity score are mental processes. The limitations of 

Regarding claims 2 and 11, assigning an objectivity score is a mental process, without integration into a practical application or significantly more.

Regarding claims 3 and 12, comparing words and assigning a score is a mental process, without integration into a practical application or significantly more.

Regarding claims 4-7, 9, and 13-16, the claims are further clarification of the abstract idea without integration into a practical application or significantly more.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano et al. (US 2020/0218781 A1), hereinafter referred to as Takano.

Regarding claim 1, Takano teaches:
A system for improving business communication, the system comprising: 
a processor (Fig. 9 element 16, para [0143], where a processor is used); 
a memory (Fig. 9 element 28, para [0143], where memory is used); and 
a user interface coupled to each of the processor, and the memory (Fig. 1 element 120, para [0020], where a user interface is available), wherein the processor is configured to: 
receive, from a client device, a text of a business communication (para [0058], where text from a user is received from the patron node interface); 
read the text of a business communication (Fig. 4 element 1105, para [0051-55], where the input text is processed); 
identify one or more words in the text of the business communication for evaluation of objectivity (Fig. 4 element 1105, para [0051-56], where words are identified and evaluated for sentiment); 
apply an objectivity rule (Fig. 4 element 1105, para [0051-56], where identified words are evaluated for sentiment); and 
generate an objectivity score for the one or more identified words (Fig. 4 element 1105, para [0051-56], where the generated sentiment parameter values are the objectivity scores).  

Regarding claim 2, Takano teaches:


Regarding claim 3, Takano teaches:
The system of claim 1, wherein the one or more words identified in the business communication is compared with a library comprised of one or more replacement words based on semantic properties of the word, and assigned a score based on the objectivity (Fig. 8, para [0070], where the input phrase is compared with phrases of similar meanings in the model, which is considered the library, and para [0051-56], where the generated sentiment parameter values are the objectivity scores).  

Regarding claim 4, Takano teaches:
The system of claim 1, wherein the algorithm is a natural language processing algorithm (para [0030], where natural language processing is performed).  

Regarding claim 6, Takano teaches:
The system of claim 4, wherein the natural language processing algorithm is a supervised algorithm (para [0070], where the model is trained using supervised machine learning training processes).  

Regarding claim 8, Takano teaches:
A method for improving business communication, the method comprising the steps of: 
reading a text of a business communication (Fig. 4 element 1105, para [0051-55], where the input text is processed); 

applying an objectivity rule (Fig. 4 element 1105, para [0051-56], where identified words are evaluated for sentiment); 
generating an objectivity score for the one or more identified words (Fig. 4 element 1105, para [0051-56], where the generated sentiment parameter values are the objectivity scores); 
comparing the objectivity score with a score control table (para [0051], where sentiment parameter values are compared against a threshold); and 
identifying a replacement word for an identified word with a low objectivity score (para [0070], where emotional phrases are replaced with a sentiment neutral phrase of the same meaning).  

Regarding claim 10, Takano teaches:
A system for improving business communication, the system comprising: 
a processor (Fig. 9 element 16, para [0143], where a processor is used); 
a memory (Fig. 9 element 28, para [0143], where memory is used); and 
a user interface coupled to each of the processor, and the memory (Fig. 1 element 120, para [0020], where a user interface is available), wherein the processor is configured to: 
receive, from a client device, a text of a business communication (para [0058], where text from a user is received from the patron node interface); 
read the text of a business communication (Fig. 4 element 1105, para [0051-55], where the input text is processed); 

apply an objectivity rule (Fig. 4 element 1105, para [0051-56], where identified words are evaluated for sentiment); 
generate an objectivity score for the one or more identified words (Fig. 4 element 1105, para [0051-56], where the generated sentiment parameter values are the objectivity scores); 
compare the objectivity score with a control table (para [0051], where sentiment parameter values are compared against a threshold); 
determine whether the objectivity score is low (para [0051], where sentiment parameter values are compared against a threshold, where high sentiment corresponds to low objectivity); and 
identify a replacement word in a library for a word with a low objectivity score (para [0070], where emotional phrases are replaced with a sentiment neutral phrase of the same meaning).

Regarding claim 11, Takano teaches:
The system of claim 10, wherein the one or more words identified in the business communication is assigned an objectivity score (Fig. 4 element 1105, para [0056], where identified phrases have sentiment parameter values).  

Regarding claim 12, Takano teaches:
The system of claim 10, wherein the one or more words identified in the business communication is compared with a library comprised of one or more replacement words based on semantic properties of the word, and assigned a score based on the objectivity (Fig. 8, para [0070], where the input phrase is compared with phrases of similar meanings in the model, which is considered 

Regarding claim 13, Takano teaches:
The system of claim 10, wherein the algorithm is a natural language processing algorithm (para [0030], where natural language processing is performed).  

Regarding claim 15, Takano teaches:
The system of claim 13, wherein the natural language processing algorithm is a supervised algorithm (para [0070], where the model is trained using supervised machine learning training processes).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano, in view of Diriye et al. (US 2019/0215288 A1), hereinafter referred to as Diriye.

Regarding claim 5, Takano teaches:
The system of claim 4
Takano does not teach:

Diriye teaches:
wherein the natural language processing algorithm is an unsupervised algorithm (para [0078], where the machine learning can be unsupervised).  
the prior art contained a method (supervised learning) which differed from the claimed method by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 7, Takano teaches:
The system of claim 4
Takano does not teach:
wherein the natural language processing algorithm is a semi- supervised algorithm.
Diriye teaches:
wherein the natural language processing algorithm is a semi- supervised algorithm (para [0078], where the machine learning can be semi-supervised).  
the prior art contained a method (supervised learning) which differed from the claimed method by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 9, Takano teaches:

Takano does not teach:
wherein, the business communication comprises of an email, a report, a news article, a press release, a newsletter, or a letter.
Diriye teaches:
wherein, the business communication comprises of an email, a report, a news article, a press release, a newsletter, or a letter (para [0097], where communication occurs by email).  
the prior art contained a method (messaging) which differed from the claimed method by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 14, Takano teaches:
The system of claim 13,
Takano does not teach:
wherein the natural language processing algorithm is an unsupervised algorithm.
Diriye teaches:
wherein the natural language processing algorithm is an unsupervised algorithm (para [0078], where the machine learning can be unsupervised).  
the prior art contained a method (supervised learning) which differed from the claimed method by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have 

Regarding claim 16, Takano teaches:
The system of claim 13,
Takano does not teach:
wherein the natural language processing algorithm is a semi-supervised algorithm.
Diriye teaches:
The system of claim 13, wherein the natural language processing algorithm is a semi-supervised algorithm (para [0078], where the machine learning can be semi-supervised).
the prior art contained a method (supervised learning) which differed from the claimed method by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0272325 A1 para [0133] teaches using alternate words or phrases with the same meanings for opinions and facts; US 9,317,816 B2 col. 23 lines 39-49, where sentiment analysis of words is performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658